                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

BASF CORP.,                                )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )       Case No. 4:18 CV 1620 RWS
                                           )
EX DENT STL,                               )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      Upon careful consideration of the motion for default judgment and

accompanying materials, plaintiff is entitled to default judgment against defendant

in the amount sought for the reasons set forth in the motion and supporting

memorandum. Accordingly,

      IT IS HEREBY ORDERED that the motion for default judgment [13] is

granted, and plaintiff shall have default judgment against defendant in the amount

of $359,983.68, plus $450.00 in costs.

      A separate Judgment in accordance with this Memorandum and Order is

entered this same date.




                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE

Dated this 10th day of January, 2019.
